 SONICRAFT, INC.Sonicraft,Inc.andWarehouse,Mail Order, Office,Technical and Professional Employees Union,Local 743, International Brotherhood of Team-sters,Chauffeurs,Warehousemen,and Helpersof America.Case 13-CA-22448(E)26 September 1986SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 26 February 1986 Administrative Law JudgeClaude R. Wolfe issued the attached second sup-plemental decision.The Applicantfiled exceptionsand a supporting brief,and the General Counselfiledcross-exceptions and a supporting brief and ananswering brief.The NationalLaborRelations Board has delegat-ed itsauthorityin this proceeding to a three-member panel.The Board has considered the second supplemen-tal decision and the record in light of the excep-tions and briefs and has decided to affirm thejudge's rulings,'findings, 2 and conclusions and toadopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the application of the Appli-cant,Sonicraft,Inc., Chicago,Illinois, for an awardunder the Equal Access to Justice Act is dismissed.'In view of the disposition of the case, we find it unnecessary to passon questions raised in the Applicant's exceptions and the General Coun-sel's cross-exceptions regarding whether a fee award in excess of $75 perhour is appropriate and whether,given the proceduralhistory of thiscase, such an award should cover fees and costs incurred in the handlingof representation,as well as unfair labor practice, proceedings.a In its exceptions, the Applicant contends that a witness statementwhich was not part of the record before the Board when it issued theUnion's Certificationof Representative,but which has since been fur-nished to the Respondent as an attachment to the General Counsel'smotion to dismiss the instant application,contains material allegations offactwhich,read in conjunction with an affidavit furnished by the Re-spondent's attorney in support of Objection 4, would have raised an issueof credibilitycriticalto resolution of that objection and resolvable onlyby a hearing. We note that, even if the witness statement at issue hadbeen before the Board at that stage of the representation proceeding-contrary to the Board'sRules and Regulations,see generallyFrontierHotel,265 NLRB 343 (1982),enfd.734 F.2d 21 (9thCir. 1984),cited withapprovalinLCCassidyA Sonv.NLRB,745 F.2d 1059(7th Cit. 1984)-the witness statement would have raised no substantial and material issueof fact establishing a prima facie case of objectionable election interfer-ence under then-prevailing Board precedent,i.e.,WestinghouseApplianceCo., 182NLRB 481 fn. 1 (1970).SECOND SUPPLEMENTAL DECISION569(Equal Access to Justice Act)CLAUDER.WOLFE,Administrative Law Judge. On 8July 1983 the Board issued a Decision and Order'in thisproceeding finding the Respondent,Sonicraft,Inc. hadviolated Section 8(aX5) and (1) of the Act by refusing tobargain with Warehouse,Mail Order,Office,Technicaland Professional Employees Union,Local 743,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America(the Union)in an ap-propriate unit after a Decision and Certification of Rep-resentative issued by the Board on 16 July 1982,2 inwhich the Board adopted the Regional Director's find-ings and recommendations issued 2 March 1982, over-ruled Respondent's objections to conduct affecting theresults of the election held on 11 December 1981, inCase 13-RC-15881,and issued a Certification of Repre-sentative to the Union covering a unit of Respondent'sproduction,maintenance,and warehouse employees. On23 July 1983,Respondent filed a petition for review ofthe Board'sOrder with the United StatesCourt of Ap-peals for the Seventh Circuit.On 1 September 1983 theBoard filed a cross-application for enforcement.Thereaf-ter, on 20 November 1983 the Board filed a motion forleave to withdraw its application for enforcement. ByOrder dated 4 January 1984,the court granted theBoard'smotion.On 18 January 1984 the Charging Party filed a motionfor immediate remand and expedited consideration,moving the Board to issue an order remanding this casefor hearing on the Employer's election objections raisedin Case 13-RC-15881.The Board,on 30 January 1984,remanded this proceeding for hearing before an adminis-trative law judge on the issues raised by Employer's Ob-jections 4, 5, and 6 filed in Case 13-RC-15881.The hear-ing so ordered was conducted by me at Chicago,Illinois,on 11,25, and 26 June and 16 and 17July 1984. Afterhearing I issued a supplemental decision on 16 November1984 in which recommendedObjections5 and 6 be over-ruled;Objection 4 be sustained;the 11 December 1982election be set aside;and the complaintin Case 13-CA-22448 be dismissed because the Union had not estab-lished its majority status in the appropriate unit involved.On 24September 1985 the Board issued a SupplementalDecision and Orders adopting my findings and recom-mendations with respect to Employer'sObjection 4; va-cated the election;and dismissed the complaint in Case13-CA-22448.On 24 October 1985 Sonicraft,Inc. (Applicant)filed apetition for attorneys' fees and costs under the EqualAccess to JusticeAct (EAJA),4asserting that the issu-ance of the complaint in Case 13-CA-22448 wasnot sub-stantially justified.Applicant explains the basis of thiscontention as follows, and proffers additional argumentin support thereof-1266 NLRBNo. 189(July 8, 1983).8Not reportedin Board volumes.Sonicmft Inc.,276 NLRB 407 (1985).* 5 U.S.C. §504 (1982),as amendedby Pub. L. 99-80,99 Stat. 183(1985).281NLRB No. 90 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe underlying bases for the Petitioner's claimfor fees are threefold.First,the issuance of theComplaint was unwarranted and could have beenavoided had the Board or its Regional Directorheld the appropriate hearing,as requested by Soni-craft,regarding objections to the representationelection.Second,the action of the Board in grant-ing the General Counsel'smotion for summaryjudgmentwithoutpermitting a hearing on the factu-al issues that have ultimately resolved the objectionsto the representation election was a denial of funda-mental due process that protracted this case unnec-essarily.Third,the improper action of the Board'sagent at the election,which was the root of thecritical objection to the election,caused the unfairelection and all of the Company's subsequent legalaction to protect its interest.The General Counsel filed a motion to dismiss the ap-plicationcontending the Regional Director and theBoard were substantially justified in overruling Employ-er'sObjection 4 because they acted on the basis of then-existing precedent and because certain evidence devel-oped at the hearing before me was not known to the Re-gionalDirector or Board at the time Objection 4 wasoverruled.The General Counsel also contends that feesand costs are not recoverable in representation proceed-ings and fees and costs for the essentially representationproceedingbeforeme, in which neither the GeneralCounsel nor the Board were adversaries,are thereforenot recoverable under EAJA.On 7 February 1986 Sonicraft filed a response in oppo-sition to the motion to dismiss.In its response Sonicraftessentially recapitulated and enlarged on its originalthree-point argument.Section 504(a)(1) of EAJA contains the following pro-vision:Whether ornot the positionof theagency wassubstantially justified shall be determined on thebasisof the administrative record,as a whole,which is made in the adversary adjudication forwhich fees and other expenses are sought.Section 504(bXl)(E) explains that "position of theagency" means, in addition to the position taken in theadversaryadjudication,the agency's action or failure toact on which the adversary adjudication is based.When the Respondent refused to bargain with theUnion after the Board issued the Certification of Repre-sentative,the General Counsel had no alternative but toissue a complaint alleging a violation of Section 8(a)(5)and (1) of the Act and was clearlysubstantially justifiedin prosecuting that complaint.Thisdoes not, however,end the matter because,even though the Certification ofRepresentative was theproduct ofa representation pro-ceeding which is not an adversary proceeding and there-fore is notcovered by EAJA,5the action of the BoardK & I Transfer &Storage,277 NLRB 1063 (1985)in issuing the certificationprovidedthe basis for theGeneral Counsel'sprosecutionof the refusal-to-bargaincomplaint.Accordingly,the issuebeforeme iswhetherthe issuanceof the certification, without ahearing on themerits of Sonicraft'sobjections to conductaffecting theresults of the representation election,was substantiallyjustified.Sonicraft's objection which the Board, acting upon myrecommendation,sustainedinSonicraft, Inc.,276 NLRB407 (1985), and therefore caused the election to be setaside,readsas follows:4.ThePetitioner,its agents and representatives,improperly induced employees to support the Peti-tioner by violating the Stipulation for CertificationUpon Consent Election by utilizing more than theagreed upon number of observers without the con-sent or knowledge of the Employer, and with theacquiescenceof theBoard agent conducting theelection.The Stipulation for Certification Upon Consent Elec-tion in Case13-RC-15881 containsthe following provi-sion:4.OBSERVERS.-Each party hereto will be al-lowed to stationan equal number of authorized ob-servers, selectedfrom among the nonsupervisoryemployeesof the Employer, at thepolling placesduring the election toassist inits conduct, to chal-lenge the eligibility of voters, and to verify thetally.I recommendedObjection 4 be sustained for the fol-lowing reasons asrelated in my supplemental decision of16 November 1984:The rule followed by the both the Board and theCourt seems to be that a mere imbalance in observ-ers is a breach of the Stipulation which must be ex-aminedin context with the circumstances in eachcase to determine if the breach was prejudicial ormaterial enough to require the setting aside of theelection. In the instant case the use of three observ-ers by the Union at 95th Street had to have beenwith the acquiescence or specific permission of theBoard agent who was present during the election. Ifthiswere not so the Board agent would not havepermitted it. The three to one ratio of observerswas a violation of a material term of the agreement.The Employer . . . was given no notice therewould be such an imbalance nor was it given an op-portunity to furnish more observers. Moreover, theUnion was permitted to use Barlow as a releaser at9th Street without any prior notice to or agreementwith the Employer. Nine of the ten eligible votersat 95th Street voted. The Union won the electionby a 45 to 35 margin. A shift of five votes from theUnion to an against vote would have produced atie,which means the Union would have lost. I ampersuaded that the use of Barlow as the sole releas-er at 95th Street and the two to one imbalance in SONICRAFF, INC.571observers at the polls, all without notice to or per-mission ofthe Employer, might well have createdan impression amongthe electorate that the Boardwas partialto the Union, and that the Union was re-sponsible for runningthe election. The existence ofsuch an impression is inimicalto fundamental fair-ness in electionproceedingsand issufficient, par-ticularly in a case such as this where the outcome isdetermined by so few votes, to warrantsetting anelection.The use of Barlowas a union releaser at95th Streetwas an important factor in my decision. The GeneralCounsel asserts, and no evidence to the contrary hasbeen presented, that no allegation or evidence regardingBarlow's service as a releaser at 95th Street was present-ed to theRegionalDirector during the investigation ofthe objections, or was made known to the Regional Di-rector or the Board prior to Barlow's testimony at thehearing before me. The affidavits provided the RegionalDirector by Barlow and other witnesses during the in-vestigation were presented to me, and I find no referencein them to Barlow's service as a releaser at 95th Street.6On these facts and the uncontroverted representations ofthe General Counsel, I conclude and find that Barlow'sreleaser service at 95th Street was never reported to theBoard or Regional Director prior to the hearing beforeme.My decision relied onBest Products Co.,269 NLRB578 (1984), andFrontierHotel v.NLRB,625 F.2d 293(9th Cir. 1980), to the extent I perceived that the BoardinBestagreedwith the court's approach inFrontierHotel.In 1982 when the Regional Director recommend-ed, on the basis of existing precedent, and the Boardagreed that this objection should be overruled, and untilthe issuance ofBestinMarch 1984 after the Board hadalready remanded this proceeding for a hearing on theobjections before an administrative law judge, existingBoard precedent gave substantial support to a conclusionthat a mere imbalance in observers, notwithstanding anoral understanding between the parties to the contrary,was insufficient to warrant setting aside a representationelection,Westinghouse Appliance Sales Co.,182NLRB481 (1970), and that noncompliance with the terms of aStipulation for Certification Upon Consent Election mustbe found to be prejudicial or sufficiently material to war-rant settingan electionaside.Grant's Home Furnishings,229NLRB 1305, 1206 (1977). It is well settled thatBoard precedent must be followed in matters before theBoard, unless and until modified by the Supreme Court,even if there are United States court of appeals decisionsto the contrary.Iowa Beef Packers,144 NLRB 615, 616(1963).Frontier Hotel,in which the Ninth Circuit' foundthat an imbalance in the number of observers with theacquiescence of the Board agent was sufficient groundfor setting aside an election, was therefore not bindingon the Regional Director in 1982. Moreover, I havefound no Board decision prior toBestinwhich theBoard gave any indication it would adopt the position ofthe court inFrontier Hotelas a precedent.Sonicraft has consistently maintained, during and sincethe investigation of its objections in 1981 and 1982, thatitsObjection 4 should be sustained on the basis ofFron-tierHotel,supra, because a material term of the electionstipulation had been violated with the acquiescence ofthe Board agent conducting the election. Evidence tothis effect was presented to the Regional Director, and Ihave found that the stipulation was indeed violated andthe Boardagentdid acquiesce in the violation. This isthe most that the Regional Director and the Board couldhave concluded on the record before them. They did nothave the evidence of Barlow's service as a releaser at95th Street. This evidence weighed heavily in my deci-sion to sustain the objection, as didFrontier Hotelwhichwas not established Board precedent at the time the ob-jections were ruled on by the Regional Director and theBoard. With respect to the Barlow evidence, the Region-alDirector was not required to conduct further investi-gation in the absence of specific evidence proffered bySonicraft, who had the burden of proving its objections.8Sonicraft proffered no such evidence. Without the evi-dence of Barlow's conduct, all that remains is the viola-tion of the election stipulation with the Board agent's ac-quiescence. Construing the evidence presented to the Re-gionalDirector in the light most favorable to Sonicraft'sobjection, his reliance onWestinghouse,supra, in recom-mendingObjection 4 be overruledwas more than rea-sonable.Westinghouseprovideda precedentfor the posi-tion taken, and neither the Regional Director nor theBoard is required to be prescient and issue decisions onthe basis of future precedent.Summingup, in the absence of the Barlow evidenceand theBest/Frontier Hotelprecedent,existingprecedentand the evidence before the Regional Director andBoard supported their decision to overrule Objection 4.Moreover, the evidence before the Regional Directorraised no substantial and material issues of fact requiringa hearing. This is so because, even when viewed in thelightmost favorable to Sonicraft, that evidence couldwell be considered unobjectionable underWestinghouse.Finally, Sonicraft's allegation that the Board refuses tofollow Seventh Circuit law is neither germane to theissueof substantial justification or a matter properlybefore me.Itmight well be that another Regional Director or an-other Board would have viewed the facts and the lawpertainingtoObjection 4 differently than they wereviewed by the Regional Director and the Board in 1982,but it cannot fairly be said the overruling of Objection 4in 1982 was frivolous, bereft of reason, or without sub-stantial justification. The position of the Regional Direc-tor, adopted by the Board, was based on the facts andlaw before him, was more than merely reasonable, andmet the statutory requirement of substantial justification.a The affidavitrelates that he served as anobserver,but does not men-tion that he actually was engaged in the process of releasing employees8 European Parts Exchange,264 NLRB 224 (1982);Riveredge Hospital,to vote.274 NLRB900 (1985);L C CassidyA SonY.NLRB,745 F.2d 1059 (7th7 The instant case arises in theSeventh Circuit.Cir. 1984). 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I find Sonicraft,Inc. isnot entitled to anORDERaward under the Equal Access to Justice Act, and issueIt isordered that the General Counsel's motion to dis-the following recommendedmiss is granted andthe application of Sonicraft, Inc. foran award undertheEqual Access to Justice Act isdenied.